Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nariyambut Murali, et al., US 2017/0267177 A1, in view of Gurghian, et al., US 2017/0369057 A1.
As per Claim 1, Nariyambut Murali teaches a vehicle localization method (¶¶ 15-16) comprising: 
estimating an initial position of a vehicle based on data sensed by a position sensor (¶ 19; with GPS 112 of Figure 1); 
determining a driving lane of the vehicle based on a front-view image captured from the vehicle (¶¶ 26-27); 
Nariyambut Murali does not expressly teach: correcting the initial position of the vehicle based on the driving lane; and determining a position of the vehicle in the driving lane based on geometry information of a lane boundary in the front-view image.  Gurghian teaches: 
correcting the initial position of the vehicle based on the driving lane (¶ 22); and 
determining a position of the vehicle in the driving lane based on geometry information of a lane boundary in the front-view image (¶ 30).  
It would have been obvious to a person of skill in the art, at the time of the invention, to adjust the vehicle localization method of Nariyambut Murali with a correction method, such as Gurghian teaches, in order to give proper guidance to the vehicle’s automatic steering system.
As per Claim 2, Nariyambut Murali teaches that the determining of the position of the vehicle comprises: 
acquiring an inverse perspective mapping image of the front-view image (¶ 26); 
extracting lane boundaries of the driving lane in the inverse perspective mapping image (¶ 18); and 
determining the position of the vehicle in the driving lane based on geometry information of the extracted lane boundaries (¶¶ 18, 28).
As per Claim 3, Nariyambut Murali teaches that the acquiring of the inverse perspective mapping image comprises: 
selecting a region of interest (ROI) comprising a road area in the front-view image (¶ 26); and 
removing a perspective distortion from the ROI resulting from a camera angle to the ROI (¶¶ 28-29).
As per Claim 4, Nariyambut Murali teaches that the extracting of the lane boundaries of the driving lane comprises extracting regions having a shape of a line and a color of the lane boundary that are located closest to a center line of the inverse perspective mapping image (¶¶ 27, 33).
As per Claim 5, Nariyambut Murali teaches that the determining of the position of the vehicle comprises: determining a position of the vehicle based on a difference between a first lower intermediate position value between lines of the extracted lane boundaries and a second lower 
As per Claim 6, Nariyambut Murali further teaches determining a direction in which the vehicle is headed at the determined position based on the geometry information of the lane boundary in the front-view image (¶ 37; based on “the direction of travel”).
As per Claim 7, Nariyambut Murali teaches that the determining of the direction in which the vehicle is headed comprises: 
acquiring an inverse perspective mapping image of the front-view image (¶ 26); 
extracting a lane boundary of the driving lane from the inverse perspective mapping image (¶ 18); and 
determining the direction in which the vehicle is headed based on geometry information of the extracted lane boundary (¶ 37; based on “the direction of travel”).
As per Claim 8, Nariyambut Murali teaches that the determining of the direction in which the vehicle is headed comprises: determining the direction in which the vehicle is headed based on a direction of a line corresponding to the extracted lane boundary (¶¶ 37-38; based on “the driving axis”).
As per Claim 9, Nariyambut Murali teaches that the correcting of the initial position of the vehicle comprises: determining a position on a map corresponding to an intermediate position of the driving lane to be the position of the vehicle (¶ 32).
As per Claim 10, Nariyambut Murali teaches that the determining of the driving lane of the vehicle comprises: determining a lane number of the driving lane of the vehicle from the front-view image using a neural network-based driving lane identification model (¶¶ 33-34).
As per Claim 11, Nariyambut Murali teaches that the determining of the driving lane of the vehicle comprises: determining a lane number of the driving lane of the vehicle from the front-view 
As per Claim 12, Nariyambut Murali teaches that the determining of the driving lane of the vehicle comprises: 
determining a first lane number in a direction from left toward right and a second lane number in a direction from right toward left using the neural network-based driving lane identification model (¶ 29; based on “a lane marking”); and 
determining the driving lane of the vehicle based on a lane number of one of the first lane number or the second lane number having a higher reliability (¶ 33; per “a regression” method).
As per Claim 13, Nariyambut Murali does not expressly teach that the correcting of the initial position of the vehicle comprises: correcting the initial position of the vehicle to a position on a map corresponding to the determined lane number.  Gurghian teaches that the correcting of the initial position of the vehicle comprises: correcting the initial position of the vehicle to a position on a map corresponding to the determined lane number (¶ 22).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Nariyambut Murali does not expressly teach that the correcting of the initial position of the vehicle comprises: determining whether the initial position of the vehicle is corrected to a position of the driving lane based on a driving direction of the vehicle and a driving lane of the vehicle determined at a previous time.  Gurghian teaches that the correcting of the initial position of the vehicle comprises: determining whether the initial position of the vehicle is corrected to a position of the driving lane based on a driving direction of the vehicle (¶ 26; based on the vehicle’s path) and a driving lane of the vehicle determined at a previous time (¶¶ 27-28).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 16, Nariyambut Murali teaches a vehicle localization apparatus (¶¶ 18-19) comprising: 
a position sensor configured to sense position data of a vehicle (¶ 19; GPS 112 of Figure 1); and 
a processor (¶ 65) configured to: 
estimate an initial position of the vehicle based on the position data (¶ 19), and
determine a driving lane of the vehicle based on the front-view image captured from the vehicle (¶¶ 27, 37).  
Nariyambut Murali does not expressly teach: correcting the initial position of the vehicle based on the driving lane, and determine a position of the vehicle in the driving lane based on geometry information of a lane boundary in the front-view image.  Gurghian teaches: 
correcting the initial position of the vehicle based on the driving lane (¶ 22); and 
determining a position of the vehicle in the driving lane based on geometry information of a lane boundary in the front-view image (¶ 30).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Nariyambut Murali teaches that the processor is further configured to correct the initial position of the vehicle by determining a position on a map corresponding to an intermediate position of the current driving lane to be the position of the vehicle (¶ 32).
As per Claim 18, Nariyambut Murali teaches that the processor is further configured to convert the front-view image into an inverse perspective mapping image (¶ 26), extract lane boundaries of the driving lane in the inverse perspective mapping image (¶ 18), and determine the position of the vehicle 
As per Claim 19, Nariyambut Murali teaches that the processor is further configured to determine a position of the vehicle based on a difference between a first lower intermediate position value between lines of the extracted lane boundaries and a second lower intermediate position value of the inverse perspective mapping image (¶ 23; based on “different views and different fields of view for areas near or around the vehicle”).
As per Claim 20, Nariyambut Murali teaches that the processor is further configured to determine a direction in which the vehicle is headed based on the geometric information of the lane boundary (¶ 37; based on “the direction of travel”). 
As per Claim 21, Nariyambut Murali teaches a vehicle localization apparatus (¶¶ 18-19) comprising: 
a position sensor configured to sense position data of a vehicle (¶ 19; GPS 112 of Figure 1); and a processor (¶ 65) configured to, determine a lane number of a driving lane in which the vehicle is driving based on a front-view image captured from the vehicle (¶¶ 27, 37).  
Nariyambut Murali does not expressly teach: correcting the position data of the vehicle based on map information and the lane number, and determine a position of the vehicle based on the corrected position data.  Gurghian teaches: correcting the position data of the vehicle based on map information and the lane number (¶ 22), and determine a position of the vehicle based on the corrected position data (¶ 30).  
As per Claim 22, Nariyambut Murali teaches that the processor is further configured to correct the position data of the vehicle by identifying a lane corresponding to the lane number on a map and determining a position on the map corresponding to an intermediate position of the driving lane to be a position of the vehicle (¶ 32).

As per Claim 24, Nariyambut Murali does not expressly teach that the processor is further configured to: adjust the initial position of the vehicle in a lateral direction based on the driving lane, detect boundaries of the driving lane in an inverse perspective mapping image of the front-view image, determine a direction of the vehicle and a distance of the adjusted position of the vehicle from an intermediate position of the boundaries of the driving lane, and correct the adjusted position based on the distance and the direction.  Gurghian teaches that the processor is further configured to: adjust the initial position of the vehicle in a lateral direction based on the driving lane (¶ 22), detect boundaries of the driving lane in an inverse perspective mapping image of the front-view image (¶ 32; lane boundaries 306 and 308 of Figure 3), determine a direction of the vehicle and a distance of the adjusted position of the vehicle from an intermediate position of the boundaries of the driving lane (¶ 26), and correct the adjusted position based on the distance and the direction (¶ 30).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 25, Nariyambut Murali teaches that the processor is further configured to estimate the initial position based on correcting the position of the vehicle using a distance between the vehicle and an object around the vehicle (¶ 43; “a distance between the parent vehicle and a neighboring vehicle”).
As per Claim 26, Nariyambut Murali teaches that the processor is further configured to determine the driving lane of the vehicle based on identifying, on a map, a lane that is closest to the initial position of the vehicle (¶¶ 38-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661